Per Curiam,
And now, to wit, November 5, 1895, the above appeal from a decree dissolving a preliminary injunction came on to be heard in this court; and upon examination of the record and hearing the argument of counsel it was made to appear that the decree appealed from was made after a full hearing of the parties and their witnesses, but that no findings of fact have been made from the evidence, and no legal conclusions or other reasons in support of the decree have been placed on the record by *127the court below, it is now in consideration of the premises ordered, adjudged and decreed that the decree so appealed from be set aside, and the injunction reinstated with same force and effect as if the said decree had not been made. It is further ordered, adjudged and decreed that the record be remitted to the court below that the said court may proceed with the hearing of the said motion to dissolve said injunction and place the findings of fact and law, on which any further order in regard thereto may be made, on the record.